Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60666876, 60704517, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, the application is examined with a priority date of 3/31/2006.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Herr (New horizons for orthotic and prosthetic technology: artificial muscle for ambulation).

In regard to claim 5, Herr teaches an artificial ankle-foot device for an orthosis, prosthesis or exoskeleton, comprising:
a) a first member 4 and a second member 1 that are connected for movement relative to one another and thereby define an ankle joint (connected at the ankle joint of fig 1); 
b) an ankle actuator 2a linked between the first 4 and second members 1 (fig 1), the actuator including 
i) a motor (2a is a motor; see fig 1 description), 
ii) a transmission (table 1: motor/transmission: nonpolymer actuators; page 4, last paragraph), 
and iii) a series spring 2b in series with the motor 2a (fig 1), 
iv) wherein the transmission is non-backdriveable (pg 3, last paragraph: nonbackdrivable gearbox or ballscrew); 
c) at least one of i) a joint position sensor 3 (potentiometer) ii) a motor position sensor, and iii) an inertial measurement unit (IMU); 
d) a processor (controller, paragraph 1, pg. 3; the applicant’s own arguments state that a controller contains a processor) communicatively linked to the ankle actuator and the at least one sensor, the processor configured to receive sensory information from the at least one sensor (pg 3, paragraph 2: toque proportional to joint position), 
wherein the processor controls the motor to adjust the ankle joint spring equilibrium position during the swing phase of a gait cycle to improve ankle-foot device function during the subsequent stance phase.  (page 4, paragraph 2: during swing phase the controller adjusts the position of the foot; by adjusting the foot is in the correct starting position to improve function during stance)
In regard to claim 6, Herr discloses the device of claim 5, and further discloses the processor adapts the ankle joint spring equilibrium position to environmental conditions.  (page 3, paragraph 2: torque applied is proportional to joint position; since the joint position will be altered based on terrain and the motor effects the spring position as shown in fig 1, the spring equilibrium position is therefore subject to environmental conditions such as slope)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herr (New horizons for orthotic and prosthetic technology: artificial muscle for ambulation) in view of Cooper (4672955).

In regard to claim 10, Herr meets the claim limitations as discussed in the rejection of claim 5, and further discloses the first member is a foot 4 (AFO foot place can replace the lost foot of a partial foot amputee therefore foot) and the second member 1 is a spring housing (at least portions of 1 such as the loops acts as a spring housing as shown in figure 1).  
However, Herr does not teach the foot material is a composite.
Cooper teaches an ankle foot orthosis (AFO) with a first member (Foot) made of a composite material (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Cooper for the AFO of Herr because it is UV-curable and allows the material to be cured on the person for an exact fit (Col 2, line 60 –Col 3, line 6)

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herr (New horizons for orthotic and prosthetic technology: artificial muscle for ambulation).

In regard to claim 11, Herr meets the claim limitations as discussed in the rejection of claim 6, and further teaches the environmental conditions include walking speed and surface terrain (based on ankle position (page 3, paragraph 2) which is influenced by the slope of the surface).    Velocity or speed is the derivative of the joint angle and therefore Herr teaches the speed as well (page 3, paragraph 2).  It is obvious to one of ordinary skill in the art at the time the invention that if the spring equilibrium is based on the joint angle it is also based on the joint speed since the two are directly related to one another.

Allowable Subject Matter
Claim 12 is allowed.  
Claim 7 is objected to as being dependent upon a rejected base claim.  
The closest prior art Martin (2004/0054423A1) teaches the invention may power down to conserve energy [0137] but does this based on if the invention is not being worn rather than during gait.
Claim 8 is objected to as being dependent upon a rejected base claim.  
The closest prior art Herr (New horizons for orthotic and prosthetic technology: artificial muscle for ambulation) does not teach that the sensor includes an IMU wherein accelerations are integrated with the processor after subtracting the acceleration component of gravity.
Claim 9 is objected to as being dependent upon a rejected base claim.

Response to Arguments
In regard to the priority interpretation stating that 11642993 fails to provide support for a processor, the applicant’s arguments that the other parent applications provide support for this limitation are found convincing.  However, both terms “processor” and “controller” are not found in provisional applications 60666876 and 60704517.  Accordingly, the application is now examined with a priority date of 3/31/2006.
In regard to the objection of claim 5, the amendment overcomes the objection.
In regard to the 112d rejection of claim 8, the amendment overcomes the rejection.
In regard to the 112b rejection of claim 6, the amendment overcomes the rejection.
In regard to the 102e rejection of claims 5 and 10 as anticipated by Hansen (2010/0185301A1), the applicant’s arguments have been fully considered but the amendments have necessitated a new grounds of rejection as discussed above.
In regard to the 103(a) rejection of claim 6 as unpatentable over Hansen in view of Herr (2006/0249315A1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 7 as unpatentable over Hansen in view of Herr (2007/0162152A1), no further arguments have been presented.
In regard to the 103(a) rejection of claim 8 as unpatentable over Hansen in view of Tanenhaus (2007/0032951A1), no further arguments have been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774